           Case 1:18-cr-00340-LGS Document 481 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                            Plaintiff,        :    18 Crim. 340 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 SOHRAB SHARMA et al.,                                        :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the Opinion and Order, dated March 8, 2021, denied the Ancillary Petition

for Hearing to Adjudicate Validity of Legal Interest and Right to Forfeited Property Under 21

U.S.C. § 853(n)(1) (“Petition”) filed by Jacob Zowie, Thomas Rensel, Wang Yun He, Chi Hao

Poon, King Fung Poon, Jae J. Lee, Mateusz Ganczarek and Rodney Warren (collectively,

“Claimants”). The Petition challenged the forfeiture of units of the Ether cryptocurrency seized

by the Government and was denied because Claimants did not meet their burden to show

standing for purposes of the forfeiture statute, 21 U.S.C. § 853(n): a plausible interest in or

judgment and/or lien against specifically-identified property. See United States v. Watts, 786

F.3d 152, 160 (2d Cir. 2015); United States v. Madoff, No. 09 Crim. 213, 2012 WL 1142292, at

*4 (S.D.N.Y. Apr. 3, 2012) (collecting cases).

         WHEREAS, Claimants have filed a letter motion seeking leave to file an amended

Petition (Dkt. Nos. 471, 478). The Government opposes (Dkt. No. 477). Claimants’ proposed

amended Petition contains lengthy factual allegations tracing the transfer of cryptocurrency from

digital wallets belonging to Claimants to the digital wallet seized by the Government. Mindful

that the standing inquiry under 21 U.S.C. § 853(n) is subject to the same plausibility standard as

a motion to dismiss a civil pleading, see Pacheco v. Serendensky, 393 F.3d 348, 352 (2d Cir.
           Case 1:18-cr-00340-LGS Document 481 Filed 03/29/21 Page 2 of 3




2004); accord United States v. Tucker, No. 16 Crim. 91, 2020 WL 6891517, at *3 (S.D.N.Y.

Nov. 24, 2020), and accepting the factual allegations in the proposed amended Petition as true,

Claimants plausibly assert legal interests in portions of the Ether seized by the Government.

          WHERAS, the Government characterizes the seized Ether as proceeds of Defendants’

fraud, rather than property used to facilitate a fraud. This argument is unpersuasive because the

proposed amended Petition, by virtue of its traceability analysis, plausibly alleges that the

cryptocurrency transferred from Claimants was the same as that seized by the Government.

          WHEREAS, the Government argues that the proposed amended Petition’s traceability

analysis is flawed and omits key details. This argument is unpersuasive because, taking the

amended Petition’s allegations as true, as required by the applicable standard, it is plausible that

some portion of the Ether in the seized wallet was that transferred by Claimants.

          WHEREAS, the parties dispute whether (1) the Court should impose a constructive trust

in the event it ultimately finds Claimants have met their burden of showing a greater right to the

seized Ether and (2) the extent to which judgment liens obtained by Claimants in a parallel civil

proceeding constitute permissible evidence of Claimants’ interest in the Ether. At this stage of

the ancillary forfeiture proceeding, the relevant inquiry is whether the proposed amended

Petition plausibly alleges that Claimants have a greater interest in the forfeited property. The

Petition does so for the reasons set forth above. Accordingly, it is hereby

          ORDERED that Claimants’ letter motion to submit an amended Petition is granted. By

March 30, 2021, Claimants shall file the proposed revised Petition at Dkt. No. 471-1. It is

further




                                                  2
         Case 1:18-cr-00340-LGS Document 481 Filed 03/29/21 Page 3 of 3




       ORDERED that by April 6, 2021, the parties shall meet and confer and file a joint letter

proposing next steps.

Dated: March 29, 2021
       New York, New York




                                               3
